Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of January 16, 2007, is entered
into between MTC Technologies Inc. on behalf of itself, its officers, directors,
shareholders, employees and agents (in their individual and representative
capacities), and its parent, affiliated, successor, subsidiaries and other
related companies, and each of them jointly and severally (herein singularly and
collectively called the “Company”), and David S. Gutridge on behalf of himself
and his heirs, executors, guardians, administrators, successors and assigns, and
each of them jointly and severally (herein singularly and collectively called
“Employee”). (Collectively, the Company and Employee are referred to hereafter
as the “Parties”)

WHEREAS, Employee has served the Company in various capacities for several
years, including as Chief Financial Officer and Chief Executive Officer, and has
expressed his desire to retire from employment with the Company;

WHEREAS, the Company desires to retain Employee in order to utilize his
significant experience in the business matters of the Company and Employee
desires to provide such services to the Company;

NOW, THEREFORE, in consideration of the above and for other good and valuable
consideration as described herein, the Parties agree as follows:

 

1. Employment.

The Company hereby employs the Employee, and the Employee agrees to serve, as a
Consulting Advisor from January 16, 2007 through January 15, 2009. The period of
January 16, 2007 through January 15, 2009 shall be referred to as the “Term.”
During the Term, Employee will render such services to the Company, as the
Company may request of Employee on an on-call basis from time to time, at a time
and place of Employee’s choosing. The Employee shall perform such duties
consistent with the Employee’s position as may be assigned to him from time to
time by the Chairman of the Board of the Company. Employee will, with reasonable
notice, but at no personal cost or expense to Employee, during or after the term
of this Agreement, furnish information as may be in his possession and cooperate
with the Company, as may reasonably be requested, in connection with any claims
or legal actions in which the Company or any of its parent, subsidiaries or
affiliates are or may become a party.

 

2. Payments and Benefits.

 

  A. In consideration of Employee agreeing to extend his services as provided
herein and for the other covenants made by Employee in this Agreement, including
without limitation the covenants made in Section 7, the Company shall compensate
Employee at an annual rate of $250,000, payable in 27 equal payments of
$10,416.67 starting on January 31, 2007 and thereafter on or before the 15th and
the last day of each calendar month, through March 15, 2008. On or before
March 15, 2008, the Company shall make a final payment of $218,749.91 (the
“Final Payment”). If at any time prior to the end of the Term the Agreement is
terminated pursuant to Section 3(a) or 3(b), Employee shall be obligated to
return to the Company the pro rata portion of the Final Payment which has yet to
be earned from the date of such termination through the end of the Term. All
payments shall be



--------------------------------------------------------------------------------

subject to all applicable withholdings and pursuant to the Company’s regular
payroll schedule. Not withstanding the above, in the event of a “Change in
Control”, as defined in the Company’s 2002 Equity and Performance Incentive
Plan, all remaining payments under this section 2A shall be accelerated and
immediately paid to Employee on or before the date of such Change in Control.

 

  B. Employee is entitled to benefits under the Company’s welfare benefit plans,
including his right to participate in the Company’s 401(k) savings plan in which
he may participate on the same basis as any other employee of the Company.
Notwithstanding the terms of any such stock option grant, Employee further
agrees that his right to exercise any stock option or other option to acquire
Common Stock of the Company pursuant to the Company’s 2002 Equity and
Performance Incentive Plan shall expire:

 

  1. with respect to any options which are “in the money” as of the date hereof,
on December 31, 2007; and

 

  2. with respect to all other options, on September 15, 2008.

 

  C. Notwithstanding Section 2.B above, Employee shall be entitled to
participate in and receive any bonus or other annual incentive amounts paid by
the Company with respect to calendar year 2006 as determined by the Compensation
Committee of the Board of Directors of the Company in its sole discretion.

 

  D. The Company shall pay or reimburse Employee for all reasonable expenses
incurred by Employee in connection with the performance of his duties and
obligations under this Agreement, subject to presentation of reasonable
substantiation and/or vouchers, and otherwise in accordance with Employee’s past
practice and such procedures as the Company may from time to time establish for
expense reimbursement applicable to similarly situated employees of the Company.

 

3. Termination. The Employee’s employment by the Company: (a) may be terminated
by the Company for cause (as defined below) at any time; and (b) may be
terminated by the Employee, without cause at any time upon thirty (30) days’
prior written notice delivered by the Employee to the Company. “Cause” means
that the Employee shall have:

 

  i. been convicted of a criminal violation involving, in each case, fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment with the Company;

 

  ii. committed intentional wrongful damage to property of the Company; or

 

  iii. committed intentional wrongful disclosure of secret processes or
confidential information of the Company;

and any such act shall have been demonstrably and materially harmful to the
Company.

 

4. Good Behavior. Employee agrees to make no criticism or negative statements
about Company, its management, its methods of operation, its role as corporate
or community citizen, or its treatment of Employee and agrees not to encourage
or aid any person or entity in the pursuit of any claim or cause of action
against Company, except as otherwise permitted by law.



--------------------------------------------------------------------------------

Company agrees to make no criticism or negative statements about Employee,
including his methods of operation or his role as corporate or community
citizen, and agrees not to encourage or aid any person or entity in the pursuit
of any claim or cause of action against Employee, except as otherwise permitted
by law.

 

5. Release and Covenant Not to Sue. Employee agrees to release and discharge the
Company and its officers, directors, shareholders, employees and agents (in
their individual and representative capacities), and its parent, affiliated,
predecessor, successor, subsidiary and other related companies (collectively
“Released Parties”) from any and all claims, known or unknown, for anything
which has occurred up to the date this Agreement is signed by the Employee,
under any legal theory including claims arising under contract, tort or common
law, and all claims asserting wrongful discharge, breach of contract, emotional
distress, attorneys fees or punitive damages. This Release applies to any claims
arising out of the employment relationship as of the date Employee executes this
Agreement. Employee further agrees that, to the fullest extent of the law, not
to make any attempt to collect any damages whatsoever from the Released Parties
for any violation of any federal, state, or local statute, rule, or ordinance,
or under any common law theory sounding in tort, contract, or otherwise for acts
which occurred prior to signing this agreement. This release specifically
encompasses, but is not limited to, claims brought under the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Rehabilitation Act
of 1973, the Civil Rights Act of 1964 (and the 1991 Amendments thereto), any
claim arising under Title 42 of the United States Code, the Immigration Reform
Control Act, the Employee Retirement Income Security Act of 1974, the Older
Workers’ Benefits Protection Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the National Labor Relations Act, Chapter 4112 of the Ohio
Revised Code, and any other federal, state, or local legislation, all as
originally enacted and amended. Employee acknowledges that he might, in the
future, discover claims or facts in addition to or different from those which he
now knows or believes to exist with respect to the subject matters of this
Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this settlement. Nevertheless, Employee
hereby waives any right, claim, or cause of action that might arise as a result
of such different or additional claims or facts. The Parties understand, intend
and agree that upon payment of the sums referred to in Paragraph 2 hereof,
Employee will have received complete satisfaction of any and all claims, whether
known, suspected, or unknown, that he may have or has had against the Company as
of the date of this Agreement, including, but not limited to, claims related in
any way to the Employee’s employment or the end of that employment by the
Company. Employee hereby waives any and all relief not explicitly provided for
herein. Notwithstanding the above, nothing herein is to be construed as
preventing Employee from seeking enforcement of Employee’s rights and the
Company’s obligations under this Agreement.

 

6. Protection of Trade Secrets and Confidentiality. The Company recognizes and
Employee acknowledges that Employee possesses certain business and financial
information about its operations, information about new or envisioned products
or services, product research, product specifications, records, plans, prices,
costs, customer lists, concepts and ideas, and that the Company is the owner of
proprietary rights in certain systems, methods, processes, procedures, technical
and non-technical information, research and other things which constitute
valuable trade secrets of the Company. Employee acknowledges that the Company
has a legitimate interest in protecting such confidential and proprietary
information in order to maintain and enhance a competitive edge within its
industry. Accordingly, Employee agrees that he will not use or remove, duplicate
or disclose, directly or indirectly, to any persons or entities outside the
Company any information, property, that constitute trade secrets, which have not
been publicly



--------------------------------------------------------------------------------

disclosed. In the event that Employee is requested or required in a judicial,
administrative or governmental proceeding to disclose any information that is
the subject matter of this Paragraph 6, Employee will provide the Company with
prompt written notice of such request and all related proceedings so that the
Company may seek an appropriate protective order or remedy or, as soon as
practicable, waive Employee’s compliance with the provisions of this Paragraph
6.

 

7. Covenant Not to Compete/Nonsolicitation. Employee expressly agrees that,
during the Term of this Agreement and for a period of two years after the
termination of this Agreement, Employee shall not, directly or indirectly,
without the prior written consent of the Company, whether as an individual,
partner, joint venturer, employee, agent, salesperson, consultant, officer,
independent contractor, or owner of any entity, or in any other capacity, alone
or in association with, on behalf of, or for the benefit of, any entity or other
person:

 

  a. make any statements or perform any acts intended to advance the interest of
any competitor of the Business of the Company (as defined below) in any manner
that injures the Business of the Company;

 

  b. directly or indirectly own or hold an equity interest in, or be employed by
or receive compensation from, any party engaged in the same or similar business
as, or enter into or engage in, any business that competes with the Company, the
Business of the Company or part of the Business of the Company; provided,
however, that this provision does not prohibit the passive ownership of less
than 5% equity interest in a publicly traded company;

 

  c. canvass, solicit, or accept any business that is Business of the Company;

 

  d. divert, entice or otherwise take away any customers, business, patronage or
orders of the Company, or attempt to do so, including directly or indirectly
requesting or advising any past, present or future customers (a future customer
being defined as an active sales prospect of the Company during the Term) to
withdraw, curtail, or cancel their business relation with the Company, or any of
its affiliates relating to the Business of the Company;

 

  e. induce or attempt to induce any employee of the Company or of any of its
affiliates, to terminate his or her services with the Company or any of its
affiliates, as applicable, or to discuss with any employee of the Company the
development or operation of any business intended to compete with the Business
of the Company, provided that nothing shall prohibit Employee from making
employment solicitations aimed at the general public, or from hiring any person
who responds to any such solicitation; or

 

  f. promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business that competes
with the Company or part of the Business of the Company.

Employee acknowledges and agrees that the remedy at law available to the Company
for breach of any of his obligations under this Section 7 would be inadequate.
Employee therefore agrees that, in addition to any other rights or remedies that
the Company may have at law or in equity, temporary and permanent injunctive
relief may be granted in any proceeding which may be brought to enforce any
provision contained in this Section 7, without the necessity of proof of actual
damage. “Business of the Company” shall mean the business of the Company during
the Term of this Agreement as described in its Annual Report on Form 10-K as
filed with the Securities and Exchange Commission in April, 2007.



--------------------------------------------------------------------------------

8. Applicable Law. This Agreement shall be governed by the laws of the State of
Ohio, unless federal law preempts those laws and any action brought by any party
hereunder may be instituted and maintained only in the appropriate court having
jurisdiction over Montgomery County, Ohio.

 

9. Nonwaiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision of this Agreement.

 

10. Severability. Should any provision of this Agreement, or the application
thereof, be held invalid or unenforceable by a court of competent jurisdiction,
the remainder of this Agreement, at the option of the Company shall continue to
be valid and enforceable to the fullest extent permitted by law or equity.
Except for a termination provided for in Section 3(a) or 3(b), under no
circumstances the Company may not elect to invalidate the payment obligations
set out in Section 2.

 

11. Effect on Other Agreements. Except as otherwise provided herein, this
Agreement represents the complete agreement between the Parties and supersedes
any prior written or oral agreement, express or implied, between Employee and
the Company and/or any other party as to the employment and compensation of
Employee and the subject matter herein, including without limitation, the
Severance Agreement dated November 1, 2005 between Employee and the Company,
which the parties agree shall terminate and be of no further force or effect as
of the effective date of this Agreement. However, Employee remains bound by any
prior agreement protecting the company’s trade secrets.

 

12. Employee Representations.

The Employee:

 

  a. Has been advised to consult an attorney before signing this Agreement;

 

  b. Understands the terms of this Agreement;

 

  c. May take up to 45 days to sign this Agreement;

 

  d. May revoke acceptance within 7 days of signing this Agreement. To be
effective, the revocation must be delivered to the company’s Human Resources
Director within the revocation period.

TO EVIDENCE THEIR AGREEMENT, the parties have executed this document as of the
date last written below.

 

MTC Technologies Inc.     David S. Gutridge By:  

/s/ Rajesh Soin

   

/s/ David S. Gutridge

January 4, 2007     January 4, 2007 Date     Date